UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7532



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD L. DIXON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CR-96-191, CA-99-1011-2)


Submitted:   April 27, 2001                  Decided:   June 7, 2001


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Reed Kaeiser, Miami, Florida, for Appellant. Michael Lee
Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Dixon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion agreeing with the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court. United States v. Dixon, Nos. CR-96-191; CA-

99-1011-2 (S.D.W. Va. Sept. 7, 2000).      We decline to consider

Dixon’s claims that he was denied effective assistance of counsel

on direct appeal because he failed to raise these claims in the

district court.   Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2